NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                             




                             IN THE SUPREME COURT OF THE STATE OF WASHINGTON

          CERTIFICATION FROM THE UNITED                       )
          STATES DISTRICT COURT FOR THE                       )
          EASTERN DISTRICT OF WASHINGTON                      )            No. 92081-8
                        IN                                    )
                                                              )
          LAURA ZAMORA JORDAN, as her                         )             EnBanc
          separate estate, and on behalf of others            )
          similarly situated,                                 )
                                                              )          Filed _JUL
                                                                                __   7 2®~®
                                                                                    0_ _ __
                               Plaintiff,                     )
                                                              )
                      v.                                      )
                                                              )
          NATIONSTAR MORTGAGE, LLC,                           )
          a Delaware limited liability company,               )
                                                              )
                                Defendant.                    )
              ________________________)
                      OWENS, J. -       After defaulting on her home mortgage payment, plaintiff

              Laura Jordan returned home from work one evening to discover she could not enter

              her own house: the locks had been changed without warning. A notice informed her

              that in order to gain access to her home, she must call defendant Nationstar Mortgage

              LLC to obtain the lockbox code and retrieve the new key inside. Although she
                                               
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          eventually reentered her home, she removed her belongings the next day and has not

          returned since. Jordan's home loan was secured by a deed of trust, a commonly used

          security instrument that was created as an alternative to traditional mortgages to

          provide for a simpler method of foreclosure. The deed of trust contained provisions

          that allowed Nationstar to enter her home upon default without providing any notice

          to the homeowner. Today, we are asked to decide whether those provisions conflict

          with Washington law.

                      Jordan represents a class action proceeding in federal court, which has certified

          two questions to us. The first question asks whether the deed of trust provisions

          conflict with a Washington law that prohibits a lender from taking possession of

          property prior to foreclosure. We hold that it does because the provisions allow

          Nationstar to take possession of the property after default, which conflicts with the

          statute. The second question asks whether Washington's statutory receivership

              scheme--providing for a third party to possess and manage property in lieu of either

          the lender or homeowner-is the exclusive remedy by which a lender may gain access

              to the property. As explained below, we hold nothing in our law establishes the

              receivership statutes as an exclusive remedy.

                                                       FACTS

                      In 2007, Jordan bought a home in Wenatchee, Washington, with a home loan of

              $172,000 from Homecomings Financial. She secured the loan by signing a deed of



                                                           2
                                              
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          trust. The original lender assigned the loan to the Federal National Mortgage

          Association (Fannie Mae), one of the nation's largest mortgagees that primarily

          participates in the secondary mortgage market, which hired Nationstar to service the

              loan.

                      Jordan went into default on her mortgage payments in January 20 11. In March

              2011, one ofNationstar's vendors came to Jordan's home and changed the locks on

              her front door. Jordan returned home to find a notice on the front door informing her

              that the property was found to be "unsecure or vacant" and that to protect her and the

              mortgagee's interest in the property, it was "secured against entry by unauthorized

              persons to prevent possible damage." Order Certifying Questions to Wash. Supreme

              Ct., Jordan v. Nationstar Mortg., LLC, No. 2:14-CV-0175-TOR at 6 (E.D. Wash.

              Aug. 10, 20 15). While the above-noted facts are undisputed, the parties dispute

              whether the home was vacant. Jordan contends she was living there, left for work that

              morning as usual, and returned to find the lockbox and notice. On the other hand,

              Nationstar contends that its vendor performed an inspection of the property and

              determined it was vacant.

                      Upon finding the notice when she returned home, Jordan called the phone

              number provided and got the key from the lockbox to reenter her home. She took all

              of her belongings and vacated the house the next day. Since then, Nationstar's vendor

              has maintained the property's exterior and winterized the interior. Nationstar does not



                                                         3
                                              
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          claim to have attempted to provide Jordan any notice of its intention to inspect the

          property and rekey it. Nationstar contends that its usual practice is to change the locks

          on only one door, such that it can access the home in the future, but also so that the

          owner can still enter the home through another door. Here, Jordan's home had only a

          front door and a sliding glass door in the rear of the home. Therefore, when

          Nationstar's vendor rekeyed the front door, she had no means of entry.

                      Jordan represents a certified class of3,600 Washington homeowners who were

          locked out of their homes pursuant to similar provisions in their deeds of trust with

          Nationstar. This case presents an important issue for these homeowners and the

          thousands of others subject to similar provisions, as well as the many mortgage

          companies that have a concern with preserving and protecting the properties in which

          they have an interest. Three amicus briefs were filed in this case: Federal Home Loan

          Mortgage Corporation (Freddie Mac) and the city of Spokane supporting defendant

          Nationstar, and the Northwest Consumer Law Center supporting plaintiff Jordan.

          Freddie Mac tells us that the provisions such as the ones at issue here are important to

          the foreclosure process because they allow lenders to enter the property to maintain

              and secure it. It contends that such provisions help meet Freddie Mac's requirements

              it imposes on companies like Nationstar to preserve properties.

                      In April20 12, Jordan filed a complaint against Nationstar in Chelan County

              Superior Court, alleging state law claims that include trespass, breach of contract, and



                                                         4
                                               
              Jordan v. Nationstar Mortgage, LLC
              No. 92081-8


              violations of the Washington Consumer Protection Act and the Fair Debt Collection

              Practices Act. Ch. 19.86 RCW; 15 U.S.C. §§ 1692-1692p. Chelan County Superior

              Court certified the class action, with Jordan as the representative for the 3,600

              similarly situated homeowners. Nationstar removed the action to the United States

              District Court for the Eastern District of Washington (District Court). The parties

              each filed motions for partial summary judgment. Nationstar asked the District Court

              to find the provisions at issue enforceable under Washington law. Jordan asked the

              District Court to find that before the lender can enter a borrower's property, the lender

              must obtain either the borrower's postdefault consent or permission from a court.

              Furthermore, Jordan contends that receivership is the only remedy by which a lender

              may gain access to the borrower's property. Finding that the case raised unresolved

              questions of Washington state law, the District Court certified two questions to us.

              We accepted the following certified questions.

                                                   CERTIFIED QUESTIONS

                     1.     Under Washington's lien theory of mortgages and RCW 7.28.230(1), can

              a borrower and lender enter into a contractual agreement prior to default that allows the

              lender to enter, maintain, and secure the encumbered property prior to foreclosure?

                     2.     Does chapter 7.60 RCW, Washington's statutory receivership scheme,

              provide the exclusive remedy, absent postdefault consent by the borrower, for a lender

              to gain access to an encumbered property prior to foreclosure?



                                                          5
                                                
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


                                                     ANALYSIS

                      Certified questions present questions of law and we review them de novo. See,

              e.g., Parents Involved in Cmty. Sch. v. Seattle Sch. Dist., No. 1, 149 Wn.2d 660, 670,

          72P.3d 151 (2003).

                 1. Washington's Lien Theory and RCW 7.28.230(1) Prevent a Borrower and a
                    Lender from Contracting To Allow the Lender To Take Possession Based on
                    Borrower Default

                      The District Court asks us to determine whether a predefault clause in a deed of

              trust that allows a lender to enter, maintain, and secure the property before foreclosure

              is enforceable. We must determine whether these provisions contravene Washington

              law. As described below, the deed of trust provisions authorize a lender to enter the

              borrower's property after default. The parties agree that a Washington statute

              prohibits a lender from taking possession of a borrower's property prior to

              foreclosure. The controversial issue here is whether the deed of trust provisions

              allowing the lender to enter constitute taking possession prior to foreclosure, such that

              they conflict with state law. Based on Nationstar's practices, we find that the

              provisions do allow the lender to take possession and thus they are in conflict with

              state law. As such, we answer the first certified question in the negative.

                      a. The Deed of Trust Provisions Allow a Lender To Enter the Borrower's
                         Property upon Default or Abandonment
                      "[I]t is the general rule that a contract which is contrary to the terms and policy

              of an express legislative enactment is illegal and unenforcible [sic]." State v. Nw.


                                                            6
                                                
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          Magnesite Co., 28 Wn.2d 1, 26, 182 P.2d 643 (1947). While we recognize an

              overarching freedom to contract, provisions are unenforceable where they are

              prohibited by statute. State Farm Gen. Ins. Co. v. Emerson, 102 Wn.2d 477,481, 687

              P.2d 1139 (1984).

                      The provisions at issue are made up of two sections in the deed of trust. The

              first provision, in pertinent part, is as follows:

                      9.     Protection of Lender's Interest in the Property and Rights
                      Under this Security Instrument. If (a) Borrower fails to perform the
                      covenants and agreements contained in this Security Instrument, ... or
                      (c) Borrower has abandoned the Property, then Lender may do and pay
                      for whatever is reasonable or appropriate to protect Lender's interest in
                      the Property and rights under this Security Instrument, including
                      protecting and/or assessing the value of the Property, and securing
                      and/or repairing the Property .... Securing the Property includes, but is
                      not limited to, entering the Property to make repairs, change locks,
                      replace or board up doors and windows, drain water from pipes,
                      eliminate building or other code violations or dangerous conditions, and
                      have utilities turned on or off. Although Lender may take action under
                      this Section 9, Lender does not have to do so and is not under any duty
                      or obligation to do so.
              Ex. 19, at 8. The provisions also allows the lender to "make reasonable entries upon

              and inspections of the Property" where the lender has reasonable cause and gives the

              borrower notice. !d. at 7. It also requires the borrower to maintain and protect the

              property. !d.

                      Together, these sections are the so-called "entry provisions" that are at issue in

              this case, which allow the lender to enter, maintain, and secure the property after the

              borrower's default or abandonment. Nationstar hinges its argument on the need to


                                                             7
                                                       
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


              secure abandoned property, stating it does not enter occupied property. However, the

          provision plainly states that the lender may "secure" the property after the borrower

              defaults or abandons the property. The provision specifically lists changing the locks

              as a method of securing the property. Thus, the provisions authorize the lender to

              enter and rekey the property solely upon default, regardless of whether the borrower

              has abandoned the property.

                       As explained below, it is well settled that Washington law prohibits lenders

              from taking possession of borrowers' property before foreclosure. This question turns

              on whether the above provisions authorize lenders to "take possession" and if, in fact,

              the lender's actions here constituted taking possession.

                       b. Washington's Lien Theory Does Not Permit a Lender To Take Possession of
                          Property Prior to Foreclosure
                       Our case law is clear that Washington law prohibits a lender from taking

              possession of property before foreclosure of the borrower's home. Importantly, the

              parties agree on this point; under state law, a secured lender cannot gain possession of

              the encumbered property before foreclosure.

                       RCW 7.28.230 provides that

                       (I )    A mortgage of any interest in real property shall not be deemed a
                       conveyance so as to enable the owner of the mortgage to recover possession of
                       the real property, without a foreclosure and sale according to law.Pl


              1Before 1969, this section of the statute ended after "without a foreclosure and sale according to
              law." CODE OF 1881, § 546. It was amended in 1969 to make clear that the statute should not be



                                                              8
                                                    
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


                      This statute essentially codified Washington's lien theory of mortgages. The

          mortgage lien theory prevails in Washington, meaning that the mortgage is seen as

          "nothing more than a lien upon the property to secure payment of the mortgage debt,

              and in no sense a conveyance entitling the mortgagee to possession or enjoyment of

          the property as owner." W. Loan & Bldg. Co. v. Mifflin, 162 Wash. 33, 39,297 P. 743

          (1931). We have interpreted RCW 7.28.230(1) to mean that a mortgagor's default

              does not disrupt the mortgagor's right to possession of real property, and that the

              mortgagor retains the right to possession until there has been foreclosure and sale of

              the property. Howard v. Edgren, 62 Wn.2d 884, 885, 385 P.2d 41 (1963).

                      The Restatement (Third) ofProperty takes the approach that mortgagee

              possession agreements conflict with lien theory statutes. See RESTATEMENT (THIRD)

              OF PROP.: MORTGAGES § 4.1 cmt. b (AM. LAW IN ST. 1997). Several lien theory

          jurisdictions hold that provisions that allow the lender to take possession of the

              property contravenes public policy that is inherent to the lien theory; indeed, some

              states have even codified statutes that specifically invalidate such agreements. See,

              e.g., COLO. REV. STAT. ANN.§ 38-35-117; IDAHO CODE ANN.§ 6-104; NEV. REV.

              STAT.§ 40.050; OKLA. STAT. ANN. tit. 42, § 10; UTAH CODE ANN.§ 78B-6-1310.




              interpreted to prohibit a mortgagee from collecting rents before foreclosure. See LAws OF 1969,
              1st Ex. Sess., ch. 122, §I; and see Kezner v. Landover Corp., 87 Wn. App. 458,464,942 P.2d
              I 003 (1997). However, the bedrock principle that borrowers have a right to possession prior to
              foreclosure was not altered by the amendment.


                                                             9
                                              
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


                      Washington's legislature, however, did not specifically invalidate such contrary

          agreements in its codification of lien theory prohibiting the lender from taking

          possession of property before foreclosure. That the legislature did not specifically

              invalidate such contract provisions, as did other states, does not mean the provisions

              do not conflict with our laws. Thus, we must determine whether its statute is in

              conflict with such an agreement.

                      Nationstar concedes that the borrower's right to possession cannot be overcome

          by a contrary provision in the mortgage or deed of trust because such a provision

          would be nnenforceable as it would contravene Washington law. Def.'s Answering

          Br. at 11. However, Nationstar argues that the entry provisions do not authorize the

              lender to take "possession" and that its specific conduct at Jordan's residence did not

              constitute possession. Therefore, the determinative issue in answering this first

              certified question is whether the entry provisions cause the lender to gain

          "possession." As explained below, the entry provisions do authorize conduct that

              constitutes "possession."

                      c. These Entry Provisions Allow a Lender To Take Possession Prior to
                         Foreclosure and Therefore Conflict with State Law
                      We must determine if the entry provisions authorize the lender to take

          "possession" of the property. If they do, the provisions are in conflict with

              Washington law. Here, we look to the actions that Nationstar took pursuant to the

              entry provisions to see if they constituted "possession." Possession has slightly


                                                          10
                                              
          Jordan v. Nations tar Mortgage, LLC
          No. 92081-8


          different meanings in different areas of the law. The parties supplied defmitions from

          real property law, tort law, and landlord-tenant law because it is unclear which

              definition is applicable to RCW 7.28.230(1).

                      Under any definition, the conduct allowed under the entry provisions

              constitutes possession because Nationstar's actions satisfY the key element of

          possession: control. In property law, "possession" is defined as "a physical relation to

          the land of a kind which gives a certain degree of physical control over the land, and

              an intent so to exercise such control as to exclude other members of society in general

          from any present occupation ofthe land." RESTATEMENT (FIRST) OF PROP.:

              DEFINITION OF CERTAIN GENERAL TERMS§ 7(a) (AM. LAW INST. 1936).

                      The key element to the property defmition of "possession" is the "certain

              degree of physical control." Tort law similarly requires control. In tort law, which is

              concerned primarily with liability, a "possessor of land" is defined as "a person who

              occupies the land and controls it." RESTATEMENT (THIRD) OF TORTS: LIABILITY FOR

              PHYSICAL AND EMOTIONAL HARM§ 49 (AM. LAW INST. 2012).

                      The Court of Appeals applied the tort definition of possession when it

              considered the phrase "mortgagees in possession" for purposes of premises liability.

              Coleman v. Hoffman, 115 Wn. App. 853, 858-59, 64 P.3d 65 (2003). There, the

              lender used RCW 7 .28.230(1) as a defense to its putative possession to avoid liability,

              arguing that it could not have been "in possession" because the statute forbids it. !d.



                                                         11
                                           
           Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          at 863. The court relied on the above tort definition of "possession" and another

          prominent source that stated for a lender to be liable, it must '"exercise dominion and

          control over the property."' !d. at 859 (quoting 62 AM. JUR. 2D Premises Liability

          § 8, at 356 (1990)). In finding that the plaintiff showed enough facts of lender's

          possession, the court pointed to the lender's repairs and payments of utility bills. !d.

          at 862-63.

                 We also find that landlord-tenant law's treatment of"possession" helpful-

          particularly its analysis of the impact of changing locks. In Aldrich v. Olson, the

          Court of Appeals found that when the landlord changed the locks of her tenant's

          home, it was an unlawful eviction. 12 Wn. App. 665, 672, 531 P .2d 825 (1975). The

          court reasoned, "It is difficult to visualize an act of a landlord more specifically

          intended as a reassumption of possession by the landlord and a permanent deprivation

          of the tenant's possession than a 'lockout' without the tenant's knowledge or

          permission." !d. at 667.

                 From any approach, we find that Nationstar's conduct constituted possession.

          The foregoing possession definitions, as well as Coleman and Aldrich, are instructive.

          Nationstar's vendor's actions constituted possession because its actions are

          representative of control. The vendor drilled out Jordan's existing locks and replaced

          the lock with its own. Nationstar stated in its brief that it rekeyed Jordan's property to

          allow itself access to return to secure the property by winterizing it and to make



                                                       12
                                              
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          repmrs. Def.'s Answering Br. at 33-34. Perhaps that is true; however, rekeying the

          property also had the effect of communicating to Jordan that Nationstar now

          controlled the property. The action left Jordan with no method of entering her own

          property. Nationstar relies on the fact that it did not change the locks to exclude

              Jordan (because it provided her a lockbox and phone nmnber to call) to provide proof

          that it did not possess the premises. However, although she was able to obtain a key

          by calling, the process made Nationstar the "middle man." She could no longer

          access her home without going through Nationstar. This action of changing the locks

          and allowing her a key only after contacting Nationstar for the lockbox code is a clear

              expression of control. Although Nationstar did not exclude Jordan from the premises

              (as she was able to gain a key and enter), she left the next day and did not return. In

              its amicus brief, the Northwest Consumer Law Center advised us anecdotally that

              many similarly situated Washington homeowners felt that when the lender changed

              the locks to their homes, they no longer had a right to continue to possess the

              property. See Br. of Amicus Curiae Nw. Consumer Law Ctr. at 6.

                      Nationstar effectively ousted Jordan by changing her locks, exercising its

              control over the property. Although the mortgagee-mortgagor context is different

              from the landlord-tenant context, Aldrich provides an apt analogy here because the

              court there found that changing the tenant's locks was the most striking showing of a

              reassmnption of possession. 12 Wn. App. at 667. Changing the locks is akin to



                                                          13
                                                 
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


              exercising control, which is the key element of possession. By changing the locks,

          Nationstar took possession of the property. Since these actions are authorized by the

              entry provisions, the entry provisions allow the lender to take possession of the

              property. Because Washington law prohibits lenders from taking possession of the

              borrower's property before foreclosure, the provisions are in conflict with state law.

          Therefore, we must answer the first certified question in the negative and find that the

              entry provisions are unenforceable.

                 2. Chapter 7. 60 RCW Does Not Provide the Exclusive Remedy for a Lender To
                    Gain Access to an Encumbered Property Prior to Foreclosure
                      The second certified question asks whether this state's receivership statutes

              separately prohibit the entry provisions. Specifically, this second question asks

              whether chapter 7.60 RCW, which provides for the judicial appointment of a third

              party receiver to manage the property, is the exclusive method by which lenders can

              gain access to encumbered property prior to foreclosure.

                      This is an issue of first impression in this court, and no Washington appellate

              decision is on point. We must answer this question in the negative because nothing

              indicates that the statutory receivership scheme provides the exclusive remedy for

              lenders to access a property.

                      a. Background on Receivership and Its Role in Mortgage Foreclosure
                      Chapter 7.60 RCW governs Washington's receivership scheme. A "receiver"

              is a third party appointed by a court to take charge of property and manage it as the



                                                          14
                                                
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


              court directs. 18 WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON

              PRACTICE: REAL ESTATE: TRANSACTIONS,§ 18.6, at 310 (2d ed. 2004). The statutes

              enumerate some 40 circumstances under which a receiver may be appointed. Only a

              few concern mortgaged real property. See RCW 7.60.025(1)(b), (g), (cc), (dd).

              Although authorized by statute, lenders are not entitled to a receiver, even where a

              clause in the mortgage provides for the appointment of a receiver. STOEBUCK &

              WEAVER, supra, § 18.6, at 312. While statutory grounds exist for a court-appointed

              receiver prior to foreclosure, it is rarely sought. I d. at 314.

                      In the context of mortgaged real property, a receiver might be appointed as a

              "custodial receiver," who would take possession of the property and preserve it.

              RCW 7.60.015; 7.60.025(1)(g). Commonly, receivers are appointed to collect rent

              from income-producing property. STOEBUCK & WEAVER, supra, § 18.6, at 310-11;

              see RCW 7 .28.230(1) (providing grounds for appointing a receiver to collect rent for

              application to mortgage). Importantly, nothing in the text ofRCW 7.28.230(1) or

              chapter 7.60 RCW requires the appointment of a receiver in this context.

                      Jordan argues that the entry provisions are Nationstar's attempt to contract

              around chapter 7.60 RCW's requirements and that the legislature intended for the

              statutes to provide lenders an exclusive remedy. However, as explained below,

              Jordan's arguments fail to establish that chapter 7.60 RCW does so.




                                                            15
                                                
              Jordan v. Nationstar Mortgage, LLC
              No. 92081-8


                     b.   The Contract Provisions Do Not Conflict with Chapter 7. 60 RCW
                     We have held that the deed of trust act in chapter 61.24 RCW cannot be

              contracted around in two recent cases where parties attempted to modify the deed of

              trust act's requirements by private contract. See Bain v. Metro. Mortg. Grp., Inc., 175

              Wn.2d 83, 107,285 P.3d 34 (2012) (holding that parties cannot contract to fit a

              statutory definition to fulfill the act's requirements); Schroeder v. Excelsior Mgmt.

              Grp., LLC, 177 Wn.2d 94, 107,297 P.3d 677 (2013) (holding that parties cannot

              contractually waive a requirement under the act that agricultural properties may only

              be foreclosed judicially).

                     Jordan argues that like in B ain and Schroeder, the entry provisions attempt to

              "bypass" statutes that dictate a lender's only entry method. Pl.'s Opening Br. at 25.

              However, Jordan misconstrues the receivership statutes as providing a "list of

              requisites to a lender gaining access to a borrower's property." Id. at 28. While the

              statutes enumerate receivership requirements, they are not concerned with a lender's

              access to borrower's property but rather merely set forth requirements should a

              receiver be necessary. Thus, the entry provisions do not attempt to circumvent the

              receivership statutes and thus do not conflict with chapter 7.60 RCW. Similarly,

              Jordan's other arguments do not support her contention that the receivership statutes

              provide lenders an exclusive remedy to access property. In fact, as explained below,




                                                          16
                                                   
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          the text of the statute and policy considerations support a finding that chapter 7.60

          RCW does not provide lenders the exclusive remedy.

                      c.   The Statute's Text Supports Finding That It Does Not Provide an
                           Exclusive Remedy
                      The text of the statute supports a finding that it does not provide the exclusive

          remedy. First, the plain language of the statute must be examined to determine

              exclusivity. We have held that when engaging in statutory interpretation, our

          "fundamental objective is to ascertain and carry out the Legislature's intent, and if the

          statute's meaning is plain on its face, then the court must give effect to that plain

          meaning as an expression of legislative intent." Dep 't ofEcology v. Campbell &

              Gwinn, LLC, 146 Wn.2d 1, 9-10,43 P.3d 4 (2002).

                      Of course, an exclusivity clause would be the clearest indication of the

              legislature's intent that the statute be exclusive, but as Jordan concedes, this statute

              does not have one. However, Jordan argues that because the statutory scheme is

          "comprehensive," the legislature intended for the statute to provide the exclusive

              remedy for lenders such that they cannot contract for entry otherwise. See generally

              Pl. Opening Br. at 24-37; and see LAWS OF 2004, ch. 165, § 1. It is true that the

              receivership statutory scheme is comprehensive, but the plain language of the statute

              does not suggest that chapter 7.60 RCW was intended to be an exclusive remedy.

                      If a court were to appoint a receiver in this context, it would likely be pursuant

              to RCW 7.60.025(1). Thus, we analyze the question of whether the receivership


                                                           17
                                                 
              Jordan v. Nationstar Mortgage, LLC
              No. 92081-8


              provides lenders the exclusive remedy under that portion of the provision. The statute

              provides, in part:

                      A receiver may be appointed by the superior court of this state in the following
                      instances, but except in any case ... in which a receiver's appointment with
                      respect to real property is sought under (b)(ii) of this subsection, a receiver
                      shall be appointed only if the court additionally determines that the
                      appointment of a receiver is reasonably necessary and that other available
                      remedies either are not available or are inadequate.
              RCW 7 .60.025(1) (emphasis added). Subsection (b )(ii) provides that a receiver may

              be appointed after the commencement of a foreclosure proceeding on a lien against

              real property where the appointment is provided for by agreement or is necessary to

              collect rent or profits from the property.

                      In analyzing this text, we look to its plain language. In general, the court's

              discretion is illustrated by the word "may." Under subsection (b )(ii), a receiver shall

              be appointed, but only if the court makes additional fmdings. First the court must find

              a receiver is "reasonably necessary." RCW 7.60.025(l)(b)(ii). Second, and more

              importantly, the court determines that "other available remedies either are not

              available or are inadequate." RCW 7.60.025(1) (emphasis added).

                      Courts consider all of the facts and circumstances to determine whether to

              appoint a receiver. Union Boom Co. v. Samish Boom Co., 33 Wash. 144, 152, 74 P.

              53 (1903). "It is well established that a receiver should not be appointed if there is

              any other adequate remedy." King County Dep 't of Cmty. & Human Servs. v. Nw.

              Dejs. Ass 'n, 118 Wn. App. 117, 126, 75 P.3d 583 (2003) (citing Bergman Clay Mfg.


                                                           18
                                               
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


          Co. v. Bergman, 73 Wash. 144, 147, 131 P. 485 (1913)). The Court of Appeals

          reasoned that allowing a current board of directors to oversee a corporation "was not

          an adequate remedy" and, thus, found that appointment of a receiver was appropriate.

          !d. at 126.

                      Thus, in general, other remedies exist outside of appointing a receiver. It is not

          before us to determine what particular remedies are available. To answer this

          question, it is sufficient that the plain language of the provision does not indicate that

          chapter 7.60 RCW was meant to provide an exclusive remedy to lenders. Finally,

          public policy also supports the finding that the statute is not the exclusive remedy,

              which we discuss below.

                      d. Public Policy Supports Finding That Chapter 7.60 RCW Does Not Provide
                         an Exclusive Remedy

                      To the extent that chapter 7.60 RCW's language is not explicit, it is worth

              noting a relevant policy consideration. One of the advantages of a deed of trust is that

              it offers '"efficient and inexpensive"' nonjudicial foreclosure. Schroeder, 177 Wn.2d

              at 104 (quoting Cox v. Helenius, 103 Wn.2d 383,387,693 P.2d 683 (1985)). Thus,

              requiring lenders to wade through the judicial receivership process in all cases-

              regardless of the facts and circumstances-is illogical. Overall, both policy and the

              plain text of the statute support finding that it does not provide an exclusive remedy to

              lenders. Thus, we must answer this question in the negative.




                                                           19
                                                 
          Jordan v. Nationstar Mortgage, LLC
          No. 92081-8


                                                   CONCLUSION

                      We answer the first certified question in the negative. Washington law

          prohibits lenders from taking possession of property prior to foreclosure. These entry

              provisions enable the lender to take possession after default, and the lender's action

              here constitutes taking possession. Therefore, the entry provisions are in direct

              conflict with state law and are unenforceable.

                      As to the second question, we also answer it in the negative. The text of the

              receivership statutes, the legislative intent behind them, and public policy

              considerations compel us to find that chapter 7.60 RCW is not the exclusive remedy

              for lenders to gain access to a borrower's property.




                                                          20
                            
              Jordan v. Nationstar Mortgage, LLC
              No. 92081-8




              WE CONCUR:




                                                   21
                                      


          Jordan v. Nationstar Mortgage, LLC




                                               No. 92081-8




                   STEPHENS, J. (dissenting}-! respectfully dissent because the majority

          erroneously equates the entry provisions at issue with actual possession. Months

          after Laura Jordan defaulted on her loan, Nationstar Mortgage LLC inspected

          Jordan's property and determined that it was vacant. Pursuant to the deed of trust's

          entry provisions, Nationstar secured the home by changing the lock to the front door

          and posted instructions on how Jordan could enter the home if she returned. This

          practice is not inconsistent with Washington's lien theory of mortgages and RCW

          7.28.230(1). Accordingly, the first certified question should be answered in the

          affirmative.

                   "Washington courts have hesitated to 'invoke public policy to limit or avoid

          express contract terms absent legislative action."' Brown v. Snohomish County

          Physicians Corp., 120 Wn.2d 747, 753, 845 P.2d 334 (1993) (quoting State Farm
                                       
          Jordan v. Nationstar Mortgage, LLC, 92081-8 (Stephens, J. Dissenting)



          Gen. Ins. Co. v. Emerson, 102 Wn.2d 477, 481, 687 P.2d 1139 (1984)). It is

          undisputed that the deed of trust's entry provisions were contractually agreed to and

          authorized Nationstar to change the locks on Jordan's home after default. And as

          the majority correctly notes, Washington's legislature has not "specifically

          invalidate[d] such contrary agreements in its codification of lien theory prohibiting

          the lender from taking possession of property before foreclosure." Majority at 10.

                The majority nevertheless finds the entry provisions contravene Washington's

          rule against lenders taking preforeclosure possession of borrowers' property. The

          majority does so by describing the entry provisions as authorizing the lender to take

          "possession." Id. at 8, 12. But the certified question asks not whether lenders can

          take "possession" of property before foreclosure. Instead, it asks whether the lender

          can "enter, maintain, and secure the encumbered property" before foreclosure.

          Order Certifying Questions to Wash. Supreme Court, Jordan v. Nationstar Mortg.,

          LLC, No. 2:14-CV-0175-TOR at 9 (E. Wash. Aug. 10, 2015). Absent legislation

          stating otherwise, the entry provisions at issue are not inconsistent with

          Washington's lien theory of mortgages and RCW 7.28.230(1).

                 The majority cites inapposite authority to equate the entry provisions with

          actual possession. At the outset, the majority's reliance on the Restatement is

          misplaced. RESTATEMENT (THIRD) OF PROP: MORTGAGES§ 4.1 (AM. LAW. INST.



                                                    -2-
                                        
          Jordan v. Nationstar Mortgage, LLC, 92081-8 (Stephens, J. Dissenting)



          1997). The Restatement does not contemplate entry provisions, like those considered

          here, but rather a lender taking possession. The Restatement merely reiterates the

          general rule against accelerated preforeclosure possession of property. In illustrative

          applications of this rule, the Restatement examines instances where the mortgagee

          has "file[d] an action to obtain possession of [the property]."   REsTATEMENT§     4.1

          cmt. b, illus. 1-3. Here, however, Nationstar has not filed an action to obtain

          possession of Jordan's property.      Instead, after Jordan defaulted on her loan,

          Nationstar took contractually authorized steps to secure the abandoned property-

          and it posted instructions on how Jordan could access the property, consistent with

          her continued right of possession.

                 Neither of the two Court of Appeals decisions cited by the majority support

          equating the entry provisions to possession. Aldrich v. Olson does not even interpret

          "possession" in RCW 7.28.230(1). 12 Wn. App. 665, 531 P.2d 825 (1975). And

          Coleman v. Hoffman merely clarifies the difference between the right to possession

          (applicable to foreclosure actions) and actual possession (applicable to premises

          liability matters): "Although RCW 7.28.230 effectively precludes a mortgagee from

          obtaining possession of property to the mortgagor's exclusion, the statute does nof

          bear on the question of whether a mortgagee actually possess the property. Actual

          possession, not a right to possession, is the critical inquiry in premises liability



                                                    -3-
                                        
          Jordan v. Nationstar Mortgage, LLC, 92081-8 (Stephens, J. Dissenting)



          cases." 115 Wn. App. 853, 863-64, 64 P.2d 65 (2003). But unlike the landlords in

          Aldrich and Coleman, Nationstar never possessed the property to Jordan's exclusion.

          Rather, Nationstar provided Jordan with instructions on how to enter her home if she

          returned. At no point did Nationstar ever object to Jordan's continued right to

          possession before foreclosure.

                 Finally, even if we regarded the entry provisions as interfering with Jordan's

          right to possession, Nationstar was nevertheless justified in securing Jordan's

          abandoned property. The Restatement recognizes three exceptions to the general

          rule that mortgagees cannot obtain possession of the mortgagor's property before

          foreclosure: (1) mortgagor consent, (2) mortgagee's possession as the result of

          peaceful entry in good faith after purchasing the property at a void or voidable

          foreclosure sale, and (3) mortgagor abandonment.    RESTATEMENT§ 4.1      cmt. c. Here,

          the evidence supported Nationstar securing Jordan's home under the mortgagor

          abandonment exception. Months after Jordan defaulted on her loan, Nationstar

          inspected Jordan's property and determined that it was vacant.          Nationstar then

          changed the locks, which it was allowed to do under the entry provisions in order to

          secure the property. Cf PNC Bank, NA v. Van Hoornaar, 44 F. Supp. 3d 846, 856-

          57 (E.D. Wis. 2014) (dismissing trespass claim against lender for changing a

          homeowner's locks upon default because the mortgage agreement authorizing the



                                                    -4-
                                      
          Jordan v. Nations tar Mortgage, LLC, 92081-8 (Stephens, J. Dissenting)



          lender to secure the premises upon default or abandonment created an implied

          consent to entry); see also Tennant v. Chase Home Fin., LLC, 187 So. 3d 1172,

          1181-82 (Ala. Civ. App. 2015). Moreover, public policy considerations support

          Nationstar securing Jordan's abandoned property: "Not only is it important to protect

          the [property] against the elements and vandalism, but society is benefited by [the

          property's] productive use." RESTATEMENT§ 4.1 cmt. c.

                   Pursuant to entry agreements like the one mutually agreed on by Nationstar

          and Jordan, a lender may "enter, maintain, and secure" seemingly abandoned

          property before foreclosure without taking "possession" of it. Because the first

          certified question should be answered in the affirmative, I dissent.




                                                     -5-
                                     
          Jordan v. Nationstar Mortgage, LLC, 92081-8 (Stephens, J. Dissenting)




                                                   -6-